     Case 1:19-cv-00918-DAD-JLT Document 28 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS CASTELLON, individually, and                No. 1:19-cv-00918-DAD-JLT
      on behalf of other members of the general
12    public similarly situated,
13                       Plaintiff,                     ORDER GIVING EFFECT TO STIPULATION
                                                        TO REMAND ACTION TO THE KERN
14           v.                                         COUNTY SUPERIOR COURT
15    MRC GLOBAL US INC.,                               (Doc. No. 27)
16                       Defendant.
17

18          This action was removed to this court from Kern County Superior Court on July 5, 2019

19   on the basis of diversity jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C.

20   § 1332(d). (Doc. No. 1.) On August 5, 2019, plaintiff filed a motion to remand, claiming that the

21   amount in controversy, which under CAFA must exceed $5 million, was not satisfied in this case.

22   (Doc. No. 11.) The court heard oral argument on the motion to remand on October 16, 2019.

23   (Doc. No. 21.) On April 2, 2020, the court ordered the parties to submit additional evidence

24   regarding the amount in controversy. (Doc. No. 26.)

25          On April 22, 2020, the parties filed a stipulation to remand this action noting that they

26   have reached a class-wide settlement for an amount that is less than the jurisdictional threshold

27   under CAFA, and that they jointly request that this court remand this case back to the Kern

28   County Superior Court. (Doc. No. 27.)
                                                       1
     Case 1:19-cv-00918-DAD-JLT Document 28 Filed 04/24/20 Page 2 of 2

 1          Good cause appearing, and pursuant to the parties’ stipulation, this action is remanded to

 2   the Kern County Superior Court. Accordingly, the Clerk of the Court is directed to terminate any

 3   pending motions (Doc. No. 11) and close this case.

 4   IT IS SO ORDERED.
 5
        Dated:    April 23, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
